NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

U.S. BANK, N.A., as Trustee for J.P.            No. 18-16786
Morgan Mortgage Acquisition Trust 2006-
WMC2, Asset Backed Pass-Through                 D.C. No. 1:18-cv-00225-DKW-
Certificates, Series 2006-WMC2,                 KSC

                Plaintiff-Appellee,
                                                MEMORANDUM*
 v.

DONNA MAE AMINA; MELVIN
KEAKAKU AMINA,

                Defendants-Appellants.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                           Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Donna Mae Amina and Melvin Keakaku Amina appeal pro se from the

district court’s orders concerning the imposition of attorney’s fees and costs



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following the remand of their action to state court. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a district court’s award of

fees and costs under 28 U.S.C. § 1447(c). Lussier v. Dollar Tree Stores, Inc., 518

F.3d 1062, 1065 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion in awarding plaintiff fees and

costs because appellants lacked an objectively reasonably basis to remove the

action, as their argument that Hawaii is not a state is frivolous. See Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005) (“Absent unusual circumstances,

courts may award attorney’s fees under § 1447(c) only where the removing party

lacked an objectively reasonable basis for seeking removal.”); see also 28 U.S.C.

1441(b) (“A civil action otherwise removable solely on the basis of [diversity

jurisdiction] may not be removed if any of the parties in interest properly joined

and served as defendants is a citizen of the State in which such action is brought.”).

      We reject as meritless appellants’ contention that the district court lacked

jurisdiction to impose fees and costs, and their various contentions concerning the

propriety of the award.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                          2                                    18-16786
      Appellants’ motions to file a supplemental brief (Docket Entry Nos. 23, 24)

are granted. The Clerk is directed to file appellants’ Supplement to Opening Brief

(Docket Entry No. 20).

      AFFIRMED.




                                         3                                  18-16786